The plaintiff in error was convicted in the county court of Kiowa county on a charge of having the unlawful possession of intoxicating liquor, and his punishment fixed at a fine of $225 and to serve 60 days in the county jail.
Judgment was entered on January 29, 1927. The appeal was lodged in this court May 17, 1927. No briefs in support of the appeal have been filed. An examination of the record discloses no jurisdictional or fundamental error. The evidence amply sustains the verdict and judgment.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur. *Page 319